DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record fails to teach or disclose each of the claimed features of independent claim 1, from which all other claims depend. In particular, the prior art of record fails to teach or disclose the combination of features in claim 1, including a bottom area (1) with valving and first and second channels (1b, 1c), at least one washing compartment (2) with a first basket (S) having a third channel (2a) and first water outlet (2b) connected to the other channels, at least one fruit and vegetable washing compartment (F) above the first basket (S), at least one chamber (4) in which fruits and vegetables are washed, at least one carrying member (2) providing connection to the first basket (S) wherein one side of the carrying member is connected with the lower side of the chamber, the claimed first water inlet and outlets (7, 2b), and second water inlet and outlets (8, 2c), and control unit as claimed. This apparatus as claimed prevents the water received in the fruit and vegetable washing apparatus (F) and the dishwasher from mixing during washing processes, and thus prevents residues (such as oil, detergent) that may have remained in the dishwasher from penetrating into the washed fruits and/or vegetables. In contrast, the closest prior art of record, DiPanni (USPN 7,905,962) has a method of washing produce in a produce washer by utilizing a basket placed on the dishwasher rack (claim 1, Figure 2 for example); however, this set up differs from the claimed apparatus which has its own separate fluidic inflow and outflow for the fruit and vegetable washing compartment that is separate from the water used for dishwashing. Wang (USPPN 2009/0266383) discloses a fruit and vegetable washing apparatus that has its own fluid inflow and outflow but is not attached to a dishwasher as claimed (see generally Figures 2-3). For these reasons, claim 1 and all claims depending therefrom are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITA P ADHLAKHA whose telephone number is (571)270-0378. The examiner can normally be reached M 10-4pm, Tu 10-2pm, Th 10-2pm, and F 10-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RITA P ADHLAKHA/Primary Examiner, Art Unit 1711